DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note – in the interest of compact prosecution a telephone call was made to request an electronic terminal disclaimer but did not result in an eTD being filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11101949. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn towards reference signal reception and spatial relationships.
Conflicting Claim 1. A method for receiving a Reference Signal (RS) performed by a User Equipment (UE) in a wireless communication system, the method comprising: receiving, through a Radio Resource Control (RRC) signaling, Quasi Co-Location (QCL) configuration information including a plurality of QCL configuration parameter sets, receiving a first RS through a first antenna port; and receiving a second RS through a second antenna port based on QCL relationship between the first antenna port and the second antenna port, wherein the QCL relationship is based on a specific QCL configuration parameter set among the plurality of QCL configuration parameter sets, wherein candidate QCL configuration parameter sets related to the QCL relationship are determined among the plurality of QCL configuration parameter sets through L2 (Layer 2)/MAC (medium access control) layer signaling, wherein the specific QCL configuration parameter set is determined among the candidate QCL configuration parameter sets through Li (Layer 1)/PHY (Physical) layer signaling, wherein the specific QCL configuration parameter set includes a spatial reception parameter which is related to a spatial property of a beam received by the UE.
Instant Claim 1. A method for transmitting a Reference Signal (RS) performed by a base station (BS) in a wireless communication system, the method comprising: transmitting, to a user equipment (UE) through a Radio Resource Control (RRC) signaling, Quasi Co-Location (QCL) configuration information including a plurality of QCL configuration parameter sets, transmitting, to the UE, a first RS through a first antenna port; and transmitting, to the UE, a second RS through a second antenna port based on QCL relationship between the first antenna port and the second antenna port, wherein the QCL relationship is based on a specific QCL configuration parameter set among the plurality of QCL configuration parameter sets, wherein candidate QCL configuration parameter sets related to the QCL relationship are determined among the plurality of QCL configuration parameter sets through L2 (Layer 2)/MAC (medium access control) layer signaling, wherein the specific QCL configuration parameter set is determined among the candidate QCL configuration parameter sets through L1 (Layer 1)/PHY (Physical) layer signaling, wherein the specific QCL configuration parameter set includes a spatial reception parameter which is related to a spatial property of a signal received by the UE.
Conflicting claims 2-20 correspond to instant claims 2-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468